UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                   July 19, 2005

                                        Before

                          Hon. FRANK H. EASTERBROOK, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 02-2979

United States of America,                        Appeal from the United States District
                  Plaintiff-Appellee,            Court for the Northern District
                                                 of Illinois, Eastern Division.
      v.
                                                 No. 99 CR 928
Nicole Davis,
                Defendant-Appellant.             Matthew F. Kennelly,
                                                 Judge.


                                     ORDER

      On May 6, 2005, we ordered a limited remand so that the district court could
determine whether it believed Nicole Davis’s sentence remains appropriate now that
United States v. Booker, 125 S. Ct. 738 (2005), has relegated the United States
Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471
(7th Cir. 2005).

      The district judge has replied that he would not impose the same sentence today
knowing that the Guidelines are not mandatory. In Paladino, we stated, “If . . . the
judge states on limited remand that he would have imposed a different sentence had
he known the guidelines were merely advisory, we will vacate the original sentence
and remand for resentencing.” Id. at 484.

      As such, we VACATE Defendant Davis’s original sentence and REMAND this
matter to the district court for resentencing.